DEVITT, Chief Judge.
On its own motion the Court has 'examined this case in the light of the jurisdictional requirements. This is our duty. National Farmers Union Property & Casualty Co. v. Fisher, 8 Cir., 284 F.2d 421.
This is a trust proceeding and has been under the jurisdiction of the State District Court since 1937.
The Crocker-Anglo National Bank of San Francisco, in filing an answer to the petition of the Trustee asking for approval of its account and for other relief, caused the matter to be removed to this Court. It appears that the principal issue for decision is the legitimacy of the claim of one Walter Butler Rowe that he is a son of Walter Butler and thus entitled to qualify as a beneficiary of the trust.
The Court has read the briefs of the parties and has re-read the file, including the transcript of the hearing held on January 9, 1962, and is satisfied that this case is one which properly belongs *317where it has been for many years — in the Hennepin County District Court. Under the Minnesota Statute, M.S.A. § 501.33 et seq., that court has jurisdiction of this in rem proceeding. Federal Courts do not have trust or probate jurisdiction.
But if this be viewed as a “civil action” as that term appears in the Diversity Statute, 28 U.S.C.A. § 1332, and the parties are arranged so as to reflect their proper stances around the issue involved, the required diversity is absent. City of Indianapolis v. Chase National Bank, 314 U.S. 63, 62 S.Ct. 15, 86 L.Ed. 47 (1941).
The case is remanded to the Hennepin County District Court.